Citation Nr: 0510483	
Decision Date: 04/12/05    Archive Date: 04/21/05

DOCKET NO.  94-21 882A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUE

Entitlement to service connection for the cause of the 
veteran's death.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

C. Trueba, Counsel




INTRODUCTION

The appellant is the widow of the veteran who had active 
service from March 1943 to January 1945.  He died in March 
1999.

The case comes before the Board of Veterans' Appeals (Board) 
on appeal from a June 1993 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in New Orleans, 
Louisiana.  At present, after an October 2003 remand to the 
RO for additional development, the case is once again before 
the Board for appellate consideration.  However, as the Board 
finds that the instructions included in the October 2003 
remand were not fully completed as mandated by law, per 
Stegall v. West, 11 Vet. App. 268 (1998), the case will be 
remanded once again to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required on her part.

The Board notes that the June 1994 substantive appeal 
includes a notation indicating that the appellant desired a 
hearing at the RO before a Veterans Law Judge (Travel Board 
hearing).  However, per December 1999 VA Form 21-4138 
(Statement in Support of Claim), the appellant no longer 
desired to have such hearing, and wished that the claims 
files be transferred to the Board for appellate adjudication.  
As the record does not contain further indication that the 
appellant or her representative submitted additional requests 
for a Travel Board hearing, the Board deems the appellant's 
request for a hearing on appeal withdrawn.  See 38 C.F.R. § 
20.704 (2004).

Lastly, per a June 1999 statement, the appellant is seeking 
entitlement to Dependency and Indemnity compensation under 
the provisions of 38 U.S.C.A. § 1318.  However, as the only 
issue currently before the Board is that set forth on the 
title page of this decision, this matter is referred to the 
RO for appropriate action.


REMAND

Pursuant to the Veterans Claims Assistance Act of 2000 
(VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000), see 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 
2002), VA first has a duty to notify the appellant and the 
accredited representative of any information and evidence 
necessary to substantiate his/her claims for VA benefits.  
See generally 38 U.S.C.A. §§ 5102, 5103 (West 2002); 
38 C.F.R. § 3.159(b) (2004).  Furthermore, the VA has a duty 
to assist the appellant in obtaining evidence necessary to 
substantiate the claims, although the ultimate responsibility 
for furnishing evidence rests with the appellant.  See 
38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159(c) (2004).    

In the present case, the Board finds that the VA's redefined 
duty to assist a claimant, as set forth in the VCAA, has not 
been fulfilled regarding the issue on appeal.  See Quartuccio 
v. Principi, 16 Vet. App. 183 (2002) and Charles v. Principi, 
16 Vet. App. 370 (2002).  In this respect, as noted above, as 
the Board finds that the remand instructions included in the 
October 2003 remand were not fully undertaken as mandated by 
law, per Stegall v. West, 11 Vet. App. 268 (1998), the case 
will be remanded once again to the RO for the previously 
requested development, which specifically includes that a VA 
opinion be obtained addressing the question of whether the 
service-connected disability, including anxiety, contributed 
substantially and materially to the veteran's death.  The 
last VA opinion of record dated December 2004 does not answer 
this question, as required in the October 2003 Board remand.

In view of these facts and in observance of the new VA duties 
to notify and assist claimants, pursuant to the VCAA and 
implementing regulations, the Board finds that an additional 
effort must be made to further develop the record to allow 
for an equitable review of the appellant's claim.  
Accordingly, further appellate consideration will be deferred 
and the case is REMANDED for the following actions:

1.  Make arrangements with the 
appropriate VA medical facility to 
obtain a medical opinion by a 
cardiologist concerning the cause of 
the veteran's death.  The VA provider 
must be someone other than the 
specialist who provided the December 
2004 opinion that failed to completely 
address the Board's request in the 
October 2003 remand.  Advise the 
specialist that at the time of death 
the veteran was service-connected for 
essential tremor secondary to 
encephalitis lethargical with anxiety 
rated at 100 percent disabling.  The 
cause of death as listed on the death 
certificate was aortic stenosis due to 
coronary artery disease due to diabetes 
mellitus.  The specialist should review 
the medical evidence in the claims 
files and render an opinion as to 
whether the service-connected 
disability caused or was causally 
related to the veteran's death.  The 
specialist should also render an 
opinion as to whether the service-
connected disability, including 
anxiety, contributed substantially and 
materially to the veteran's death.  The 
specialist must provide a rationale for 
any opinion(s) expressed.  The 
specialist must also specifically state 
his or her medical specialty.  Send the 
claims folders to the examiner for 
review.

2.  Thereafter, the RO must review the 
claims folders and ensure that all of 
the foregoing development efforts have 
been conducted and completed in full.  
If any development is incomplete, 
appropriate corrective action is to be 
implemented.  If the examination report 
is deficient in any manner or fails to 
include adequate responses to the 
specific clinical findings/opinions 
requested, it must be returned to the 
examiner for corrective action. 38 
C.F.R. § 4.2 (2004).  Remand 
instructions of the Board are neither 
optional nor discretionary.  Full 
compliance with such instructions is 
mandated by law, per Stegall v. West, 
11 Vet. App. 268 (1998).

3.  After completion of the above, the 
RO should readjudicate the appellant's 
claim of entitlement to service 
connection for the cause of the 
veteran's death.  If the determination 
remains unfavorable to the appellant, 
she should be provided with a 
supplemental statement of the case and 
be afforded an opportunity to respond 
before the case is returned to the 
Board for further review. 

Thereafter, the case should be returned to the Board for 
further appellate consideration, if otherwise in order. The 
Board intimates no opinion as to the outcome of this case. 
The appellant need take no action until so informed. The 
purpose of this REMAND is to ensure compliance with due 
process considerations.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).


	                  
_________________________________________________
	A. BRYANT
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004).




